 

FIRST AMENDMENT
TO
STOCK PURCHASE WARRANT

            This First Amendment to Stock Purchase Warrant (this "First
Amendment") is dated April 15, 2005, by and among by and between Home Solutions
of American, Inc., a Delaware corporation (the "Company"), and Petra Mezzanine
Fund, L.P., a Delaware limited partnership ("Petra").

            WHEREAS, on March 31, 2005, the Company issued that certain Stock
Purchase Warrant (so called herein) to Petra;

            WHEREAS, the Company and Petra desire to amend the Stock Purchase
Warrant, as set forth herein.

            NOW THEREFORE, in consideration of the following good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
in consideration of the mutual promises and agreements herein contained,
including the recitals set forth hereinabove, the parties agree as follows:

1.         "Frank J. Fadella" shall be deleted in Section 5(b), and replaced
with "Frank J. Fradella".

2.          Section 5(e) shall be deleted in its entirety and replaced with the
following:

"(e)      Adjustment in Number of Shares.  Upon each adjustment to the Exercise
Price pursuant to subsection (a), (b) or (d) of this Section 5, this Warrant
shall thereafter evidence the right to receive upon payment of the adjusted
Exercise Price that number of Shares obtained by multiplying the number of
Shares previously issuable upon exercise of this Warrant by a fraction the
numerator of which is the Exercise Price prior to adjustment and the denominator
of which is the adjusted Exercise Price; provided, however, that in no event,
after taking into account any adjustments required pursuant to this subsection
(e), shall the aggregate number of Shares issuable under this Warrant or the
Additional Warrants, if any, exceed an amount equal to 19.99% of 16,967,785 (the
number of outstanding shares of the Company's Common Stock on March 31, 2005,
prior to the Petra Loan), as such number of shares may be adjusted for stock
splits, stock dividends and other recapitalizations, without the prior approval
of the Company's stockholders as required by Section 713 of the American Stock
Exchange Company Guide."

3.          The following language:  "the ten (10) trading day period ending two
(2) trading days prior", as it appears in Section 10(c)(i) and 10(c)(ii), shall
be replaced, in each instance, with: "the five (5) trading day period ending one
(1) trading day prior".

4.          This First Amendment shall be governed by, and construed in
accordance with, the laws of the State of Delaware.

5.          This First Amendment may be executed in any number of counterparts,
including counterparts transmitted by telecopier or telefax, and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and both of which taken together shall constitute one
and the same agreement. 

6.          Except as expressly amended hereby, the Stock Purchase Warrant
remains in full force and effect.  Capitalized terms that are not defined herein
shall have the same meaning assigned to them in the Stock Purchase Warrant.

 

 

1


--------------------------------------------------------------------------------


            IN WITNESS WHEREOF, the parties hereto have caused this First
Amendment to be executed and delivered as of the date first above written.

HOME SOLUTIONS OF AMERICA, INC.

                                                            By: 
____________________________________
                                                            Name: Rick J.
O'Brien
                                                            Title:  Chief
Financial Officer

                                                            PETRA MEZZANINE
FUND, L.P.

                                               

                                                            By:  Petra Partners,
LLC, its General Partner

                                                            By: 
____________________________________
                                                            Name: Michael W.
Blackburn
                                                            Title:  Managing
Member

 

 

 

 

 

 

 

2


--------------------------------------------------------------------------------